Order, Supreme Court, New York County (Charles E. Ramos, J.), entered March 15, 2013, which denied plaintiffs motion for recusal, unanimously modified, on the law and in the exercise of discretion, and the matter remanded for further proceedings before a different Justice, and otherwise affirmed, without costs.
We reject plaintiffs contention that the Supreme Court Justice abused his discretion in refusing to recuse himself (Matter of Murphy, 82 NY2d 491, 495 [1993]). While it is our view that the motion for recusal was properly denied, it is also our view, under the unique circumstances presented, that the matter would be better served by remand to a different Justice (see Platt v Parklex Assoc., 234 AD2d 115, 116 [1st Dept 1996]). Concur — Gonzalez, P.J., Tom, Saxe, Manzanet-Daniels and Gische, JJ.